Van Dusen, J.,
dissenting. — The power of appointment created by the first codicil would be applicable to the circumstances which have occurred, except that it is to be exercised only after the death of testator’s widow. The power of appointment created by the second codicil is fully applicable. Even if both were applicable, the last should prevail. The purpose of a codicil is to make a change. The second codicil is complete and understandable, and the spirit *114of the testator’s last wishes is found therein. I think the error of the Auditing Judge is in saying that the purpose of the second codicil is merely to interject into the will and first codicil a power of appointment by each son over one-half of the estate held in trust for him. On the contrary, it goes over the whole ground; and it is not to be supposed that the word “survivor” in the first codicil was used more deliberately than the word “other” in the second.
And, if that point be passed, it is possible that the “thens” which are so plentiful in the will were inserted with as little thought as given to their omission in the second codicil.